COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXAS
                                 EL PASO, TEXAS
 LAURA S. WASSMER AND STEPHEN            §
 B. HOPPER,                              §
                                                    No. 08-12-00331-CV
                Appellants,              §
                                                       Appeal from the
 v.                                      §
                                                 Probate Court Number Three
 JO N. HOPPER,                           §
                                                   of Dallas County, Texas
               Appellee/Cross-Appellant. §
                                                     (TC#PR-11-3238-3)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of the

court below should be reversed in part and affirmed in part. We therefore reverse that portion of

the trial court’s Second Revised Order on Motions for Summary Judgment which grants

Appellants’ second and third summary judgment issues.              We render judgment granting

Appellee/Cross-Appellant’s second, third, fourth, fifth, and eighth requested summary judgment

declarations, in accordance with the opinion of this Court.

       The trial court’s first, second, and third declarations in its order are reversed and deleted.

The remainder of the judgment is affirmed.

       We further order that each party bear their own appellate costs. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2014.
                                           ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                               2